Case 1:19-cv-01574-AJN Document 48 Filed 12/10/19 Page 1 of 2

University at Buffalo

GS | Clinical Legal Education

School of Law
jp=-Recember 10;.2019 ° -- -" |
{ oy
BY ECF |

The Honorable Alison J. Nathan

United States District Judge ri .
Thurgood Marshall United States Courthouse

40 Foley Square, Room 2102 i | DEC 12 2019.
New York, NY 10007 Love ve | —

Re: Letter-Motion for Extension of Time to File Proofs of Service
Innocence Project, Inc. v. Nat'l Museum of Health & Med.,
No. 19 Civ. 1574 (AJN)

Dear Judge Nathan:

Plaintiff submits this letter-motion for an extension of time through
December 20, 2019, to file the proofs of service required by this Court’s orders of
October 31, 2019 (ECF No. 45) and December 3, 2019 (ECF No. 47). Defendants do
not oppose this request.

As the Court is aware, Plaintiff has filed an unopposed request for an order
permitting unrestricted disclosure of a particular document currently subject to a
protective order that limits its dissemination. See ECF Nos. 39, 43. In response, the
Court has ordered Plaintiff “to give notice to both the author and the subject of the
document in question of its request” and to “serve all relevant documents from this
proceeding on both of these individuals and file proof of service with the Court.”
ECF No. 45, at 1. Subsequently, the Court issued an order noting that Plaintiff had
not yet filed proofs of service and ordering Plaintiff to do so within one week of its
Order dated December 3, 2019—i.e. by today, December 10, 2019. ECF No. 47.

Thus far, Plaintiff has only been able to complete service on one of the two
individuals in question. For the reasons explained below, Plaintiff therefore seeks
an extension of time through December 20, 2019 to file proof of service.

Plaintiff arranged to serve both the subject and author of the document in
accordance with the rules governing service of process specified in Rule 4(e) of the
Federal Rules of Civil Procedure. To that end, Plaintiff's counsel engaged

 

'! The Court’s order did not specify how service should be effected. Because neither recipient is currently a
party to this case, Plaintiff determined that the stringent rules governing initial service of process under Rule

4(e) were most appropriate, rather than the rules governing service on a party under Rule 5.
Jonathan Manes

Associate Professor

Director, Civil Liberties and Transparency Clinic

507 O'Brian Halil, Buffalo, NY 14260-1100

716.645.6222 (F) 716.645-2167
Jmmanes@buffalo.edu

www.buffalo.edu

 
Case 1:19-cv-01574-AJN Document 48 Filed 12/10/19 Page 2 of 2

professional process servers in two states after determining where the individuals in
question likely reside.?

Plaintiffs counsel has learned that the individual who is the subject of the
document in question was personally served with the relevant papers at his home on
December 5, 2019. Despite repeated requests, including earlier today, Plaintiffs
counsel has not yet received the proof of service from the process server. Plaintiff
expects to receive it shortly and will file it with the Court as soon as it is received.

With respect to service on the author of the document, Plaintiff's counsel has
been in touch with the process server and understands that there will be be an
attempt to effectuate service tomorrow, December 11, 2019. Efforts to serve the
author of the document have been delayed for a number of reasons, including a
snowstorm that postponed mail delivery of the papers to the process server,3 as well
as the process server’s determination that governing rules do not allow service on a
weekend and other ordinary administrative delays.

 
   
   

For these reasons, Plaintiff asks the Court for a ten-day extension of the ~
deadline through December 20, 2019, to complete service aii Toor t ereof.
His extension will allow sutticient time t ice On the:
letter, taking account the possibility that multiple attempts may be necessary and
that there may be some delay involved in receiving an affidavit of service from the
process server. Plaintiff will of course file sooner if proof of service is obtained

before the proposed deadline.

   

Respectfully submitted,

/s/Jonathan Manes

Jonathan Manes, supervising attorney
University at Buffalo School of Law
507 O’Brian Hall, North Campus
Buffalo, NY 14260-1100

(716) 645-6222

jmmanes@buffalo.edu

Counsel for Plaintiff

 

UNITED STATES DISTRICT JUDGE

 

2 Plaintiff omits reference to specific locations in order not to risk disclosing indirectly the identity of the
individuals in question while that information remains subject to a protective order. Both individuals reside far
outside New York State.

3 Because the papers that Plaintiff is required to serve include documents that are presently under seal, see ECF
No. 45, at 2, Plaintiffs counsel physically mailed the documents to the process server in a sealed envelope
rather than transmitting them electronically.

 
